Citation Nr: 1128640	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-35 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disability, claimed as emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to June 1973 and from July 1974 to July 1978.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge in January 2010.  A transcript of the hearing is associated with the claims file.

In May 2010, the Board remanded this case for further development.  


FINDINGS OF FACT

The competent and credible evidence does not show that the Veteran's pulmonary disability is related to his military service.


CONCLUSION OF LAW

A pulmonary disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2005 that addressed what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  However, the appellant was not informed of how VA determines disability ratings and effective dates until after the case was certified to the Board.  As the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's May 2010 remand, VA provided the Veteran with another medical examination to address whether a medical nexus exists between the Veteran's current pulmonary disorder and his military service, other than his tobacco dependence.  Such examination involved a thorough file review and comprehensive evaluation.  The examination noted all findings and provided an opinion addressing etiology, that was accompanied by supporting rationale.  Thus, the examination is found to be adequate. Accordingly, VA has complied with the May 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record, including testimony provided at a January 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

As an initial matter, the Board will address the Veteran's claim of entitlement due to tobacco use in-service.  The Veteran has testified that he began smoking cigarettes in service and that smoking was promoted by the military through cigarette rations.  Service connection on the basis that a veteran's disability is attributable to in-service use of tobacco is prohibited for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Veteran's claim was received in June 2005, seven years after this restriction went into effect.  Therefore, as a matter of law, his claim is subject to this restriction and precluded.  

In Henderson v. Shinseki, 131 S.Ct. 1197, 1200 (March 1, 2011), the United States Supreme Court held that the procedural deadline for filing a notice of appeal with the Court of Appeals for Veterans Claims does not have jurisdictional attributes.  Unlike the procedural time frame at issue in Henderson, a veteran faces no time limit for filing a claim.  See id (citing the lack of a filing deadline for veterans claims as an example of the informal and nonadversarial nature of veterans benefits claims when compared to general civil litigation).  

However, in this case, Congress specifically precluded entitlement to service connection for disabilities attributable to in-service tobacco use as a matter of law.  This law was enacted on June 9, 1998, and immediately became effective.  See Transportation Equity Act for the 21st Century, Pub. L. No 105-178, 112 Stat. 492-3.  In doing so, Congress enacted an immediate prohibition, which, based on its original placement in the United States Code, was akin to the existing prohibition against service connection for disabilities resulting from a veteran's abuse of alcohol or drugs.  See 112 Stat. 492-3 (1998) (inserting the original prohibition against service connection for disabilities resulting from use of tobacco products in 38 U.S.C.A. § 1110 after these existing prohibitions).  It has since been moved to 38 U.S.C.A. § 1103.  Moreover, this prohibition has been found to extend to new claims for Dependency and Indemnity Compensation (DIC) even if service connection had previously been established for a tobacco-related disease or injury.  See Kane v. Principi, 17 Vet. App. 97 (2003).  Despite this, the Veteran, through his representative, has argued that the June 9, 1998, date noted in 38 C.F.R. § 3.300 is a de facto time limit for filing a claim of service connection for a tobacco-related disability.

The Veteran's representative has further argued that the Veteran's unique circumstances, specifically his mental illness and his incarceration, rendered him incapable of filing his claim prior to this de facto time limit.  Due to these circumstances, the Veteran, through his representative, has advanced an argument for equitable tolling.  Again, as a veteran generally faces no time limit for filing a claim, direct precedent has not been established.  Assuming arguendo that the June 9, 1998, date was a time limit to which equitable tolling may be applied, the Board will consider equitable tolling in this instance by analogy to the use of equitable tolling in cases involving the timeliness of an appeal.

The Veteran has not shown that either his mental illness or his incarceration rose to the level of extraordinary circumstances for which equitable tolling is appropriate.  In this regard, the burden of establishing such extraordinary circumstances is on the Veteran.  With respect to his mental illness, the evidence of record includes diagnoses of major depressive disorder and general anxiety disorder.  This diagnosis alone is insufficient to establish mental illness of such a degree as to warrant equitable tolling.  See e.g., Barrett v. Principi, 363 F.3d 1316 (2004)(allowing for equitable tolling when a veteran has shown that the failure to file his appeal was the direct result of mental illness that rendered him incapable of "rational thought or deliberate decision making" or "incapable of handling [his] own affairs or unable to function [in] society." Internal citations omitted).  Indeed, the record does not show that the Veteran was incapable of rational thought or deliberate decision making or incapable of handling his own affairs or unable to function in society prior to June 9, 1998.  Indeed, the record shows that the Veteran was able to handle a pro se appeal of his prior VA benefits claim at that time and, based on his January 2010 testimony, was able to pursue both an appeal of his criminal conviction in approximately 1997 and a civil claim against the correctional treatment facility regarding his VA disability checks.  Thus, equitable tolling due to mental illness is not applicable here.

With regard to his incarceration, the Board notes that McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005), established a three-part test for equitable tolling due to extraordinary circumstances: (1) extraordinary circumstances must be beyond the appellant's control; (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances; and (3) the appellant must exercise due diligence in preserving his appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed his appeal within the prescribed appeal period.  Again, the burden falls to the Veteran.  

The Veteran has stated that he was incarcerated from 1993 to May 2000.  Based on the return address listed on his correspondence, the record confirms that he resided in a correctional treatment facility from at least January 1994 to at least July 1998.  The record does not reflect the circumstances of the Veteran's confinement in this facility, except to indicate that he was able to write and send correspondence during his time in custody.  

Taking instead the second requirement, the Veteran has not shown that the untimely filing was a direct result of the extraordinary circumstances.  There is no indication that this confinement prevented the Veteran from filing a service connection claim.  Again, during the portion of his incarceration that predated June 9, 1998, the Veteran corresponded with VA and others in conjunction with his then-pending claims and his criminal appeal.  In the year immediately prior to the enactment of the prohibition against service connection for tobacco-related claims, the Veteran contacted the RO in December 1997 from his correctional treatment facility.  Likewise, on July 12, 1998, just over a month after the enactment of the prohibition at issue, the Veteran filed a Notice of Appeal to the Board's June 1997 decision from this correctional facility.  In his lay statements and testimony, the Veteran stated that due a conflict within the facility regarding his VA disability checks, he was placed in solitary confinement for approximately one year without access to typewriters or a law library; therefore suggesting an additional period of extraordinary circumstances.  Based on his November 2006 statement, this additional period of solitary confinement ran from December 1998 to December 1999 - after the enactment of the prohibition in question.  Extraordinary circumstances encountered after the expiration of a time limit cannot logically be used to justify failure to meet said time limit.  Again, the burden is on the Veteran has to show that he was unable to file a claim for benefits prior to June 9, 1998, due to extraordinary circumstances.  He has not done so.

The third part of the McCreary test requires an appellant to exercise due diligence in preserving his appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed his appeal within the prescribed appeal period.  The Board finds that Veteran's behavior was not that of a reasonably diligent veteran, under the same circumstances.  As noted above, the Veteran has not shown that his incarceration rendered him unable to pursue legal courses of action.  Even if he was limited by his incarceration, that impediment was lifted no later than May 2000.  Unlike procedural time limits which may be accompanied by specific requirements regarding the format of the communication, any overture on the part of the Veteran that indicated his intent to pursue benefits would have been construed as an informal claim.  See 38 C.F.R. § 3.155.  The Board finds that a reasonably diligent veteran, subject to extraordinary circumstances such as incarceration, which prevented him from filing a claim for benefits, would have initiated such a claim shortly after his release.  Instead, the Veteran filed his claim in June 2005, five years after his stated release date.  Therefore, the Veteran has not shown that he acted with reasonable diligence.

For the reasons above, the Board finds the Veteran's arguments that the June 9, 1998, enactment of the prohibition on service connection for tobacco-related disorders is a de facto time limit and that he should be entitled to equitable tolling with regard to that de facto time limit due to mental illness and/or incarceration to be not compelling.  The burden to establish extraordinary circumstances falls to the Veteran and he has not met that burden here.

The prohibition in question does not prevent a grant of service connection for a disability attributed to tobacco use that is otherwise shown to have been incurred or aggravated during service.  Therefore, the issue becomes whether service connection is warranted for the Veteran's pulmonary disability based on another theory of entitlement.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, VA pulmonary function test results dated in March 2005 found mild restrictive defect.  Moreover, the May 2010 VA examiner found COPD and emphysema.  Thus the current disability requirement is satisfied.
	
The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  As explained above, in-service tobacco use cannot satisfy the in-service occurrence requirement.  The Veteran's service treatment records do not show any complaints of, diagnosis of, or treatment for a pulmonary disability during his military service.  His June 1978 separation examination found no lung abnormality and the accompanying chest x-ray results were negative.  Moreover, he denied shortness of breath in reports of medical history accompanying his in-service examinations.

At a March 1992 Board hearing, the Veteran stated that he did not have a constant respiratory disability, but rather had been plagued with respiratory infections occurring every year or two since 1973.  Although not mentioned in his service treatment records, these early bouts of reoccurring respiratory infections would coincide with the Veteran's period of service.  Accepting the Veteran's uncorroborated account as credible, the in-service requirement is satisfied with regard to in-service respiratory infections. 

The third and final requirement for direct service connection is a nexus between the current COPD and/or emphysema and the Veteran's military service.  The May 2010 VA examiner opined that the Veteran's emphysema/COPD was more likely than not secondary to his smoking history and less likely than not secondary to prior infections, including tuberculosis.  Thus, the nexus requirement is not satisfied and the claim fails on this basis.

Alternately, service connection can be established upon a finding of continuity of symptomatology.  38 C.F.R. § 3.303(b).  The Veteran has not alleged, nor does the record suggest, that his currently diagnosed emphysema and/or COPD began during his military service.  At the time of his January 1991 VA medical examination, he was noted to have a history of pneumonia and pleurisy dating back to 1987, roughly nine years after his separation from service.  He was denied service connection for pneumonia and pleurisy in a June 1997 Board decision.  Even assuming that these lung conditions were ultimately related to his current pulmonary disability, symptoms associated with those disorders only date back to 1987, not service.  Moreover, at his March 1992 Board hearing, the Veteran stated that he did not have a constant respiratory disability, but rather annual or biannual respiratory infections.  Thus, continuity of symptomatology dating back to service is not shown.

For the foregoing reasons, the Board finds that the preponderance of the medical evidence is against service connection for pulmonary disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a pulmonary disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


